                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

WANDA BRIGHT                                  )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Civil No.: 3:18CV284-JMV
                                              )
COMMISSIONER OF                               )
SOCIAL SECURITY,                              )
                                              )
               Defendant.                     )



                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for a period of disability and disability insurance

benefits. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit. The Court, having reviewed the record, the administrative transcript, the briefs of

the parties, and the applicable law and having heard oral argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record at the conclusion of oral argument

during a hearing held in this matter today, the Court finds there is no reversible error, and the

Commissioner’s decision is supported by substantial evidence in the record. Therefore, the

decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 4th day of March, 2020.


                                              /s/ Jane M. Virden
                                              U. S. MAGISTRATE JUDGE
